Title: To James Madison from Sylvanus Bourne, 25 November 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


25 November 1803. “It is with regret I observe that our Vessells arriving here & which left the U States sometime ulterior to the period when the Law of this Govt. of 5th July last past had been known in our Country, are still without having the Certificates thereby required ‘purporting that the Cargoes are not of British produce &c.’” Has made an “arrangment with the publick officer here” whereby the law will not be “enforced on our Vessels till the 1st of next year” and in ports “where there is no commercial Agent of this Country resident, due Certificates … from the proper authority of our Country shall be received in equivalent for those required by said Law.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner as received 20 Feb.


